Citation Nr: 0104149	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  99-22 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for psychiatric disability, 
to include major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty for over 20 years, ending 
with his retirement in June 1989.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal of a December 
1998 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Chicago, Illinois, which denied 
the veteran's claim for service connection for psychiatric 
disability on the basis that the claim is not well grounded.


REMAND

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was signed into law.  This liberalizing 
legislation is applicable to the veteran's claim.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

The veteran's service medical records reveal that he 
complained of nervousness in August 1985 and was given 
Valium; the diagnosis was anxiety vs. rule out hyperthyroid.  
He was given a refill of Valium in November 1985 for his 
nerves when he flies.  Although no psychiatric abnormality 
was found on discharge examination in March 1989, anxiety was 
noted beginning in April 1990 and psychiatric disability was 
subsequently diagnosed, including major depression.  The 
Board notes that there is no physician's opinion on file on 
the etiology of the veteran's current psychiatric disability.  
Additionally, it is unclear from the record whether or not 
the veteran has applied for Social Security Administration 
(SSA) disability benefits.

Based on the above, the Board finds that additional 
development is required in this case.  Accordingly, the case 
is REMANDED to the RO for the following actions:

1.  The appellant should be 
requested to provide the names, 
addresses and approximate dates of 
treatment for any health care 
providers, including VA, who may 
possess additional records pertinent 
to his pending claim.  After 
obtaining any necessary 
authorization from the veteran, the 
RO should attempt to obtain, and 
associate with the file, all records 
noted by the veteran that are not 
currently on file.

2.  The RO should request that the 
veteran note in writing whether he 
has applied for SSA disability 
benefits.  If the veteran indicates 
that he has applied for SSA 
disability benefits, the RO should 
contact the SSA and request copies 
of the SSA determination and all 
evidence upon which the 
determination was based, all of 
which should also be added to the 
veteran's claims file.

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and request 
them to provide copies of the 
outstanding medical records.

4.  Thereafter, the RO should 
arrange for a VA examination of the 
veteran by a psychiatrist to 
determine the nature and etiology of 
any current psychiatric disability.  
The claims folder, including a copy 
of this REMAND, must be made 
available to the examiner for study, 
and the examination report must 
reflect that the claims folder was 
reviewed.  Any necessary tests or 
studies should be conducted, and all 
findings should be reported in 
detail.  After review of all of the 
material in the claims file, the 
examiner should provide an opinion 
as to whether it is at least as 
likely as not that any currently 
present psychiatric disability is 
etiologically related to service.  
The rationale for the opinion should 
also be provided.

5.  The RO should then undertake any 
other action required to comply with 
the notice and duty to assist 
provisions of the VCAA and should 
then readjudicate the issue on 
appeal.

6.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, he and his 
representative should be provided a 
supplemental statement of the case 
and afforded an appropriate 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




